 Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 1 of 9 PageID# 318




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

 ASHLEY COX, et al.,                              )
                                                  )
        Plaintiffs,                               )
                                                  )
 v.                                               )       Case No. 3:21-cv-253-HEH
                                                  )
 ELLEN MARIE HESS, in her official                )
 capacity as Commissioner of the Virginia         )
 Employment Commission,                           )
                                                  )
        Defendant.                                )



      DEFENDANT’S STATUS REPORT ADDRESSING COMPLIANCE WITH THE
               ADJUDICATION COMPLETION STANDARD AND
                   REQUEST FOR DISMISSAL OF THE CASE

       Defendant Ellen Marie Hess, in her official capacity as Commissioner of the Virginia

Employment Commission (“Commissioner Hess”), by counsel, submits the below status report in

accordance with Paragraphs 5(b) and 21 of the Court’s May 25, 2021 Settlement Order entered

pursuant to Judicial Mediation (ECF No. 25) (the “Settlement Order”) as to the Virginia

Employment Commission’s (“VEC”) substantial compliance with the 95% completion standard

set out in the Settlement Order and, pursuant to the parties’ settlement agreement, request for

dismissal of the case and relief from all reporting obligations imposed by the Settlement Order.

       1.      The VEC Has Complied with the 95% Adjudication Completion Standard.

Since the Settlement Order was entered on May 25, 2021, the VEC has diligently worked to

prioritize the resolution and adjudication of Unpaid Claims Awaiting Adjudication (as defined in

Paragraph 5 of the Settlement Order) as of May 10, 2021. The Settlement Order set out a process

for the VEC to address its backlog of outstanding unemployment adjudications. As the Court is
    Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 2 of 9 PageID# 319




aware, the VEC reported that as of May 10, 2021, the total number of Unpaid Claims Awaiting

Adjudication was 92,158. In its July 1, 2021 status report, the VEC reported that the number of

Unpaid Claims Awaiting Adjudication had diminished to 39,925 as of the week ending June 26,

2021. Further, during a telephone conference with counsel on July 21, 2021, the Court was

informed by counsel for Commissioner Hess that the number of Unpaid Claims Awaiting

Adjudication had been reduced to 23,324 as of the week ending July 17, 2021.

        2.    The VEC is pleased to report that, as of the week ending August 7, 2021, the

remaining number of Unpaid Claims Awaiting Adjudication is now 1,860.1 Importantly, the VEC

has met the 95% completion standard set out in Paragraph 5 of the Settlement Order by

substantially resolving greater than 95% of the Unpaid Claims Awaiting Adjudication, and has

done so almost one month before the Settlement Order’s September 6, 2021 deadline.2 At present,

the VEC has adjudicated or substantially resolved 90,298 – or approximately 98% – of the original

92,158 Unpaid Claims Awaiting Adjudication.

        3.    The Number of Weekly Adjudications Have Substantially Increased. Since the

entry of the Settlement Order, the VEC has actively worked to increase the total number of

Unemployment Insurance (“UI”) claims adjudicated each week, which includes both traditional

state UI benefits and the various federal benefit programs created under federal COVID-era laws

(e.g., PUA, PEUC1, PECU2, EB). During the week ending May 22, 2021, which was the week




1
  The majority of the remaining Unpaid Claims Awaiting Adjudication involve overpayment issues
that are being reviewed to see whether the VEC can recoup overpayments through another benefits
program. Many of the remaining claims are complex and require review by experienced VEC
hearing officers.
2
  Paragraph 5(b) of the Settlement Order requires the VEC to “substantially resolve at least 95%
of the Unpaid Claims Awaiting Adjudication by adjudicating any and all issues on such unpaid
claims” by September 6, 2021.
                                               2
 Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 3 of 9 PageID# 320




preceding the Court’s entry of the Settlement Order, the total number of UI claims adjudicated was

6,220. For the week ending July 24, 2021, the total number of UI claims adjudicated was 20,016.

For the week ending July 31, 2021, the total number of UI claims adjudicated was 18,576. And

for the week ending August 7, 2021, the total number of UI claims adjudicated was 38,429, which

is more than six (6) times the number of UI claims adjudicated by the VEC during the week before

the Settlement Order was entered.

       4.      Improvements at VEC Call Center. As explained in the VEC’s July 22, 2021

status report regarding the VEC’s action plan to address call center issues, it has established an

additional customer call center operated by Deloitte. The new call center will be staffed by 300

new call center agents, with the option of employing additional personnel. The first wave of new

call center agents began taking calls from VEC customers on August 2, 2021, with the second

wave scheduled to begin training that same day. The second wave of new call center agents began

taking calls on August 10, 2021. These new call center agents, which are in addition to the

approximately two hundred VEC regular employees assigned to the call centers, will improve

customer service, and make the VEC’s customer support center more accessible to the public.

       5.      The Parties Have Worked Collaboratively to Share Information. Since the

Settlement Order was entered on May 25, 2021, the VEC and the Plaintiffs’ Advocates have met

in-person or virtually on multiple occasions to discuss the status of pending UI claim adjudications

and exchange information regarding the VEC’s progress towards meeting the completion standard

set out in the Settlement Order. As contemplated in the Settlement Order, the VEC has provided

weekly reporting (on each Wednesday following the reporting week) on the number of

adjudications, including the total number of UI claims adjudicated by the VEC during the prior

week and the number of Unpaid Claims Awaiting Adjudication that remain at the end of the



                                                 3
 Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 4 of 9 PageID# 321




reporting week. The VEC has also shared data that it provides to the U. S. Department of Labor

(“DOL”) regarding timeliness of nonmonetary determinations with Plaintiffs’ Advocates,

including data supplied on ETA Form 9052 and ETA Form 207. Although not required by the

Settlement Order, the VEC has shared additional information and documentation requested by

Plaintiffs’ Advocates, answered numerous questions about the VEC’s processes and procedures

for handling UI claims, and made a good faith effort to assist individuals who have contacted

Plaintiffs’ Advocates seeking their assistance with pending UI claims.

       6.      Processing of Continued Claims Cases. The VEC and Plaintiffs’ Advocates have

engaged in dialogue regarding the eligibility and treatment of claimants who potentially fall within

the Continued Claims category (as defined in the Settlement Order). The VEC has received

guidance from the DOL regarding the eligibility of claimants for Continued Claims treatment who

have been flagged for issues not addressed in the Settlement Order, including issues related to

ID.Me or failure to upload proof of employment documentation as directed by the DOL. In

addition, the VEC considered a request from Plaintiffs’ Advocates to modify the suspension period

for benefit payments to claimants who have already started receiving UI benefits and qualify for

Continued Claims relief from 21 days to 14 days, unless the issue is adjudicated during this period.

Last week, and as a result of these discussions and additional guidance from the DOL, the VEC

implemented programmatic changes to its claims processing system to: (i) reduce the benefit

suspension period for Continued Claims cases to 14 days; (ii) resume benefit payments for all

claimants who failed to clear the ID.Me identity verification process and have no other outstanding

issues with their claims; and (iii) resume benefit payments to claimants with benefits on hold

because they failed to upload the required proof of employment documentation. Finally, the VEC




                                                 4
    Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 5 of 9 PageID# 322




reactivated the document upload function on its website so claimants may upload their proof of

employment documents as necessary.

        7.     Hiring of Additional Adjudication Officers. The VEC also continues to hire

additional adjudication hearing officers. As of August 10, 2021, the VEC has 183 regular VEC

staff assigned to claim adjudications. In addition, the VEC is utilizing contract staff to perform

adjudication work. The VEC has approximately 226 contract hearing officers in place to address

and adjudicate pending UI claims. The next class of 80 contract adjudicators is under recruitment

with an August training date to be determined. The VEC continues to recruit and interview for

hearing officer positions.

        8.     Adjudication of Related Pro Se Cases. On July 21, 2021, the VEC filed a status

report with the Court regarding the status of outstanding claims for unemployment benefits filed

by unrepresented individuals who have filed related pro se lawsuits against Commissioner Hess

and the VEC. As indicated in the VEC’s status report, the VEC has addressed and/or adjudicated

the outstanding UI claims in these related pro se cases in accordance with the process set out in

the Settlement Order.3

        9.     Claims of Additional Claimants Have Been Addressed. Paragraph 18 of the

Settlement Order required the VEC to address the claims of additional claimants who contacted

Plaintiffs’ Advocates prior to May 21, 2021 and whose claims required resolution by the VEC.

On June 30, 2021, Plaintiffs’ Advocates provided counsel for the VEC with a list of additional

claimants who directly contacted them seeking their assistance with outstanding unemployment



3
  On August 6, 2021, counsel for the VEC filed dispositive motions seeking dismissal on various
grounds of the five related pro se matters pending before this Court, including on grounds of
mootness and failure to exhaust state court remedies. Put simply, no further action is required by
the VEC to resolve or address any outstanding claims for UI benefits filed by these pro se plaintiffs.

                                                  5
    Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 6 of 9 PageID# 323




benefit issues. The VEC reviewed the issues related to these additional claimants and, on July 28,

2021, provided a report to Plaintiffs’ Advocates regarding the status and resolution of the issues

raised by these additional claimants.

             Request for Dismissal of Case and Relief from Reporting Obligations

         The backlog of outstanding unemployment benefits adjudications is effectively gone. The

VEC has complied with the adjudication performance standards set out in Paragraph 5 of the

Settlement Order. The total number of Unpaid Claims Awaiting Adjudication has decreased from

92,158 (as of the Settlement Order’s entry on May 10, 2021) to 1,860 (as of the week ending

August 7, 2021), meaning that approximately 98% have now been resolved. Thus, the VEC has

substantially resolved greater than 95% of the Unpaid Claims Awaiting Adjudication and has met

the Settlement Order’s completion standard almost a month before the September 6, 2021 deadline.

Pursuant to Paragraph 5(b) of the Settlement Order, “[i]f the VEC substantially complies with the

95% completion standard before the September 6, 2021 deadline, it may file a status report at that

time.”

         During the week ending August 7, 2021, the VEC adjudicated 38,429 UI claims, greatly

surpassing the 20,000 weekly benchmark set out in the Settlement Order. As described above, the

VEC has met or exceeded its benchmarks for claims adjudications set forth in the settlement

agreement memorialized in the Settlement Order. And, because the VEC has met or exceeded the

adjudication performance standards in the Settlement Order, it is no longer necessary for the VEC

to provide weekly reporting of adjudication numbers to Plaintiffs’ Advocates.4




4
  The Settlement Order requires the VEC to report weekly adjudication numbers by Wednesday
following the reporting week through the remainder of 2021, including the total number of UI
claims adjudicated by the VEC during the prior week and the number of Unpaid Claims Awaiting
Adjudication that remain for deputy adjudication as of that week.
                                                6
 Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 7 of 9 PageID# 324




       The Settlement Order fully resolved the issues and claims within this lawsuit. No further

actions are required by the VEC to expedite the resolution of Unpaid Claims Awaiting

Adjudication. Consistent with Paragraphs 5 and 21 of the Settlement Order, the VEC requests this

matter be dismissed with prejudice and closed in accordance with the settlement reached in this

case. Given the VEC’s compliance with the adjudication completion standards, the VEC also

requests that further reporting of weekly adjudication numbers be deemed unnecessary.


Date: August 10, 2021


                                            Respectfully submitted,

                                            ELLEN MARIE HESS, in her official capacity
                                            as Commissioner of the Virginia Employment
                                            Commission



                                            By:     /s/
                                            William W. Tunner (VSB #38358)
                                            William D. Prince IV (VSB #77209)
                                            Michael G. Matheson (VSB #82391)
                                            John P. O’Herron (VSB #79357)
                                            Rachel W. Adams (VSB #92605)
                                            THOMPSON MCMULLAN, P.C.
                                            100 Shockoe Slip, 3rd Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 649-7545
                                            Fax: (804) 780-1813
                                            wtunner@t-mlaw.com
                                            wprince@t-mlaw.com
                                            mmatheson@t-mlaw.com
                                            joherron@t-mlaw.com
                                            radams@t-mlaw.com

                                            Counsel for Defendant Ellen Marie Hess, in her
                                            official capacity as Commissioner of the Virginia
                                            Employment Commission




                                               7
 Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 8 of 9 PageID# 325




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of August, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send a notification of such filing

(NEF) to the following:

       Craig C. Marchiando (VSB #89736)
       Leonard A. Bennett (VSB #37523)
       Amy Austin (VSB #46579)
       Consumer Litigation Associates, P.C.
       763 J. Clyde Morris Blvd., Suite 1-A
       Newport News, VA 23601
       Telephone: (757) 930-3660
       Facsimile: (757) 930-3662
       lenbennett@clalegal.com
       craig@clalegal.com
       amyaustin@clalegal.com

       Steven Fischbach (VSB #94280)
       Virginia Poverty Law Center
       919 East Main Street, Suite 610
       Richmond, VA 23219
       Telephone: (804) 351-5266
       steve@vplc.org

       Brenda Castaneda (VSB #72809)
       Patrick Levy-Lavelle (VSB #71190)
       Granville Warner (VSB #24957)
       Legal Aid Justice Center
       1000 Preston Avenue
       Charlottesville, VA 22903
       Telephone: (434) 977-0553
       brenda@justice4all.org
       pat@justice4all.org
       cwarner@justice4all.org

       Daniel Turczan (VSB #81551)
       Admission to EDVA Pending
       Legal Aid Works
       500 Lafayette Blvd., Suite 100
       Fredericksburg, VA 22401
       Telephone: (540) 371-1105
       dturczan@legalaidworks.org



                                                8
Case 3:21-cv-00253-HEH Document 39 Filed 08/10/21 Page 9 of 9 PageID# 326




    Kristi Cahoon Kelly (VSB #72791)
    Andrew J. Guzzo (VSB #82170)
    Casey S. Nash (VSB #84261)
    Kelly Guzzo, PLC
    3925 Chain Bridge, Suite 202
    Fairfax, VA 22030
    Telephone: (703) 424-7572
    Facsimile: (703) 591-0167
    kkelly@kellyguzzo.com
    aguzzo@kellyguzzo.com
    casey@kellyguzzo.com




                                       By:     /s/
                                       William D. Prince IV (VSB #77209)
                                       THOMPSON MCMULLAN, P.C.
                                       100 Shockoe Slip, 3rd Floor
                                       Richmond, Virginia 23219
                                       Tel: (804) 649-7545
                                       Fax: (804) 780-1813
                                       wprince@t-mlaw.com

                                       Counsel for Defendant Ellen Marie Hess, in her
                                       official capacity as Commissioner of the Virginia
                                       Employment Commission




                                          9
